DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, and Species C in the reply filed on 10/7/2022 is acknowledged. Claims 14, 17, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzger (US Pat. No. 7,153,326).
Metzger discloses the following regarding claim 11: an intercalary prosthesis for spanning portions of a long bone, comprising: a first intramedullary component (please see annotated Figure A, below) having a first stem (Figure A) and a first connector (120, 122) disposed at one end of the first stem (Figs. 1-2), the first stem being configured to be received within an intramedullary canal of a long bone (col. 2, lines 50-62); a second intramedullary component (Figure A) having a second stem (Figure A) and a second connector (68) disposed at one end of the second stem (Fig. 2), the second stem being configured to be received within an intramedullary canal of the long bone (col. 2, lines 50-62); and a connector component (26, 36) having a body  (physical structures of elements 26, 36) (Figs. 2-4) and third (72) and fourth (70) connectors disposed at opposed ends of the body (Fig. 2), wherein the first and third connectors and second and fourth connectors are configured to be locked to each other upon rotation of the connector component relative to the first and second intramedullary components (col. 4, lines 4-45).  

    PNG
    media_image1.png
    664
    518
    media_image1.png
    Greyscale

Figure A.

Metzger discloses the following regarding claim 12: the prosthesis of claim 11, wherein the first and second connectors are each a female connector (Fig. 2), and the third and fourth connectors of the connector component are male connectors (Fig. 2) extending from opposing ends of the body (Fig. 2), the male connectors being configured to be respectively received within the female connectors and locked thereto upon rotation of the connector component relative to the first and second intramedullary components (col. 4, lines 4-45). 
Metzger discloses the following regarding claim 13: the prosthesis of claim 12, wherein the male connectors include a post (100) and spline keys (threads) extending from the post, and the female connectors include a spiraled recess configured to interfere with the spline keys when rotated within the spiraled recess for providing a locking connection (Figs. 2, 6; col. 4, lines 4-45).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzger in view of Lob (US Pat. No. 6,454,810).
Metzger teaches the following regarding claim 1: an intercalary prosthesis for spanning portions of a long bone, comprising: a first intramedullary component (Figure A) having a first stem (Figure A) and a first connector (120, 122) disposed at one end of the first stem (Figs. 1-2), the first stem being configured to be received within an intramedullary canal of a long bone (col. 2, lines 50-62); a second intramedullary component (Figure A) having a second stem (Figure A) and a second connector (68) disposed at one end of the second stem (Fig. 2), the second stem being configured to be received within an intramedullary canal of the long bone (col. 2, lines 50-62); and a connector component (26, 36) having a body (physical structures of elements 26, 36) (Figs. 2-4), the body having opposing ends (upper and lower ends of elements 26, 36) each having a connector (70, 72) configured to respectively connect to the connectors of the first and second intramedullary components (col. 4, lines 4-45), the body also having an outer shell (36). 
Regarding claims 1, 4-5, and 18, Metzger teaches the limitations of the claimed invention, as described above. However, it does not recite the connector component’s body comprising an inner lattice structure disposed within and connected to the outer shell. Lob teaches that it is well known in the art that a connector component’s body (2 and/or 2.1), has a plurality of openings, and comprises an inner lattice structure disposed within and connected to the outer shell (Figs. 2a-3f; col. 5, lines 1-63), for the purpose of facilitating the anchoring of the device at its implantation site. The lattice structure is comprised of a plurality of interconnected struts forming interstices therebetween (Figs. 2a-3f). It would have been obvious to one having ordinary skill in the art to modify the connector component of Metzger to comprise a lattice, as taught by Lob, in order to facilitate the anchoring of the device at its implantation site.
Metzger teaches the following regarding claim 4: the prosthesis of claim 1, wherein the body of the connector component includes a plurality of openings (38, 40) extending through the outer shell (Figs. 2-4).  
Metzger teaches the following regarding claim 6: the prosthesis of claim 1, wherein the body of the connector component includes a plurality of flats (upper and lower flat, planar surfaces surrounding elements 38, 40) circumferentially arrayed about a longitudinal axis of the connector for engagement by a torque applying tool (Figs. 3-4). Please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Metzger teaches the following regarding claim 7: the prosthesis of claim 1, wherein the body is bowed such that a longitudinal axis thereof is curved about a center of curvature (Figs. 2-4).  
Metzger teaches the following regarding claim 8: the prosthesis of claim 7, wherein the body includes an anterior groove (grooves formed by elements 82 and/or 84) that is coplanar with the center of curvature (Figs. 2, 5, 6).  
Metzger teaches the following regarding claim 9: the prosthesis of claim 1, wherein the first and second connectors are each a female connector (Figs. 2, 7), and the connectors of the connector component are male connectors (at elements 70, 72) extending from opposing ends of the body (Fig. 2), the male connectors being configured to be respectively received within the female connectors (Fig. 2) and locked thereto upon rotation of the connector component relative to the first and second intramedullary components (col. 4, lines 4-45).  
Regarding claim 10, Metzger, as modified by Lob, teaches the claimed invention except for the first and second connectors being male connectors, and the connectors of the connector component being female connectors. It would have been obvious to one having ordinary skill in the art to reverse the position of the male and female connectors, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzger in view of Lob, further in view of Jones et al. (US Pub. No. 2004/0193267; hereinafter Jones).
Metzger, as modified by Lob, teaches the limitations of the claimed invention, as described above. Metzger further teaches the first and second intramedullary components each include a modular collar (32, lower portion of element 42) and an integral collar (22, Figure A), the modular collar being connectable to the integral collar (Figs. 1-2). However, they do not teach the modular collar having an outer surface comprising a porous structure. Jones teaches that it is well known in the art that bone implants are provided with porous surfaces (paras. 0038-0044), for the purpose of promoting bone ingrowth. It would have been obvious to one having ordinary skill in the art to modify the device of Metzger and Lob to comprise porous collars, in order to promote bone ingrowth.
Metzger teaches the following regarding claim 3: the prosthesis of claim 2, wherein the integral collar of the first intramedullary component is disposed between the first stem and first connector portion (Figs. 1-2).  

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzger.
Metzger discloses the claimed invention except for the first and second connectors being male connectors, and the connectors of the connector component being female connectors. It would have been obvious to one having ordinary skill in the art to reverse the position of the male and female connectors, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Metzger teaches the following regarding claim 16: the  prosthesis of claim 15, wherein the male connectors include a post (100) and spline keys (threads) extending from the post, and the female connectors include a spiraled recess configured to interfere with the spline keys when rotated within the spiraled recess (Figs. 2, 6; col. 4, lines 4-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774